Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDMENT made effective the 10th day of June, 2005 to the Employment Agreement
dated May 26, 1998, as amended, between Answerthink, Inc. (the “Company”) and
Ted A. Fernandez (the “Executive”).

 

1. Section 5(a) shall be amended and restated in its entirety to read and
provide as follows:

 

(a) Base Salary. During the Employment Period, the Company shall pay Executive
an annual base salary (the “Base Salary”) which shall be at the rate of
$750,000. The Base Salary shall be reviewed no less frequently than annually and
may be increased at the discretion of the Board. If the Executive’s Base Salary
is increased, the increased amount shall be the Base Salary for the remainder of
the Employment Period. Except as otherwise agreed in writing by the Executive,
the Base Salary shall not be reduced from the amount previously in effect during
the Employment Period. The Base Salary shall be payable biweekly or in such
other installments as shall be consistent with the Company’s payroll practice.

 

2. All other provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on June 10, 2005.

 

        Answerthink, Inc.

Attest:

       

By:

 

/s/ Frank A. Zomerfeld

      By:  

/s/ John F. Brennan

           

Name:

 

John F. Brennan

           

Title:

 

Executive Vice President and Chief Financial Officer

        Ted A. Fernandez

Attest:

       

By:

 

/s/ Frank A. Zomerfeld

     

/s/ Ted A. Fernandez

                                   